Citation Nr: 1732377	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for cervical radiculopathy to include carpal tunnel syndrome (CTS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This matter was previously before the Board, and, in October 2015, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The Board notes that the Board previously took limited jurisdiction of the following issues: entitlement to service connection for an acquired psychiatric disorder, traumatic brain injury, and headaches, an increased disability rating for a left shoulder disability, and a total disability due to individual unemployability.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case for those matters was issued in January 2016, and the Veteran did not file a VA Form 9 or otherwise perfect a substantive appeal.  Additionally, the RO did not recertify these issues back to the Board, and VA did not otherwise waive any objections to failing to timely file a timely VA Form 9.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, these issues have not been perfected, and the Board shall not take jurisdiction of them or address them any further.


FINDING OF FACT

The Veteran does not have a current diagnosis of cervical radiculopathy to include CTS.





CONCLUSION OF LAW

The criteria for service connection for cervical radiculopathy to include CTS have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
The Board notes that this matter was previously remanded in order to provide the Veteran with an additional VA examination.  An additional VA examination was provided in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Cervical Radiculopathy

The Veteran contends that he is entitled to service connection for cervical radiculopathy to include CTS.  The weight of the evidence indicates that the Veteran does not meet the criteria for service connection.

The Veteran testified at a personal hearing before the Board in May 2015 where he reported experiencing a neurological condition in his arm that manifests in pain, tingling, loss of function, and loss of sensation.  The Veteran testified that he injured his shoulder multiple times when he was engaging in horseplay or boxing with his fellow service members.  The Veteran indicated that he underwent shoulder surgery in 1974.  The Veteran also testified that he was in a car accident in 1975, and that three months or so later someone assaulted him with either a pool stick or a mop handle.  See Transcript.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service or in the presence of continuous symptomology since separation from service.  38 C.F.R. §§ 3.307, 3.309.  Finally, service connection may be granted on a secondary basis for a disease or injury that is proximately due to or aggravated by a previously service-connected disability.  38 C.F.R. § 3.310.

As an initial matter, the Board notes that the Veteran complained of pain in his cervical vertebrae following a fall in February 1973.  In July 1975, it was noted that the temperature of the Veteran's left arm was approximately 5 degrees cooler than his right arm.  The Veteran complained of pain in his left shoulder with loss of sensation and grip in his arm and hand.  The Veteran complained of weakness and numbness of the left upper extremity and hand. 

The Veteran underwent a VA examination in January 2010, at which time the examiner diagnosed him with CTS of the left hand and cervical radiculopathy secondary to cervical degenerative disc disease.  The examiner noted that the specific nerves involved in the Veteran's disability were the C5-C6 nerve roots.  The examiner found that there was no evidence that the Veteran's left shoulder disability played any part in causing or aggravating his radiculopathy or CTS.  The examiner did not, however, address whether the Veteran's cervical radiculopathy was directly related to his in-service experiences, which, as noted above, included a fall that resulted in pain in his cervical vertebrae.

The Veteran underwent an additional examination in October 2014, at which time the examiner found, contrary to the findings of the January 2010 examiner, that the Veteran did not have a peripheral nerve condition or peripheral neuropathy, and that his subjective complaint of left upper extremity numbness was less likely than not caused by an in-service injury.  As a rationale for this opinion, the examiner noted that a May 2000 EMG study was unremarkable with no evidence of bilateral median or ulnar neuropathy.  Instead, the examiner found that the Veteran's left upper extremity numbness was more likely than not related to a non-service connected diagnosis such as depression or somatization disorder.  The examiner did not reconcile his finding of no diagnosis with the conclusion of the January 2010 examiner that the Veteran indeed had radiculopathy affecting the C5-C6 nerve roots.  Furthermore, the examiner did not order a contemporaneous EMG examination of the Veteran, nor did he expand upon why the May 2000 EMG, which showed no bilateral median or ulnar neuropathy, meant that the Veteran did not suffer from radicular neuropathy.  In January 2015, the examiner clarified that the Veteran's current neurological disability of the left upper extremity was not likely caused by his service-connected left shoulder disability, nor was it aggravated by the left shoulder disability. 

In October 2015, the Board reviewed the examinations then currently of record, discussed above, and determined that a new examination needed to be conducted in order to explain the disagreements between the previous examinations.  After the Board remanded the matter, the Veteran was provided an additional VA examination in January 2016.  The examiner found that EMG studies of the upper left extremity in 2010 and 2016 indicated that there is no diagnosis of peripheral nerve condition including cervical radiculopathy of the left upper extremity.  

The weight of the evidence indicates that the Veteran does not have a diagnosis of cervical radiculopathy to include CTS.  The Board notes that a January 2010 VA examination noted a diagnosis of CTS of the left hand and cervical radiculopathy.  Nevertheless, VA examiners in October 2014 and January 2016 both indicated that the Veteran does not have a current diagnosis.  The Board ultimately must afford the negative January 2016 VA examination the more weight than any of the previously examinations.  Ultimately, the January 2016 VA examination is based on the analysis of longitudinal EMG studies taken over the course of the appeal.  This reliance on objective test results trumps any countervailing opinion.  As such, the Board must afford more weight to the January 2016 VA examination finding that the Veteran did not have diagnosis during the period on appeal than the January 2010 VA examination indicating that the Veteran did have a diagnosis.  As such, the weight of the evidence indicates that the Veteran did not manifest a diagnosis of cervical radiculopathy to include CTS during the pendency of the appeal.

The Board notes that the Veteran has provided credible testimony of a number of in-service incurrences and injuries.  Nevertheless, credible evidence of an in-service incurrence alone is not sufficient to support the grant service connection if the weight of the evidence indicates that the in-service incurrences did not result in a permanent disability.  The Board also notes that the Veteran has provided credible reports of symptoms he has reported experiencing in his arm.  Nevertheless, the Veteran is not a medical expert does not have any medical expertise, and the Board must assign more weight to the results of the January VA examination which is an opinion from a medical expert based on the results of longitudinal EMG testing results.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Here, the weight probative evidence of record simply fails to demonstrate a diagnosis of cervical radiculopathy to include CTS.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  As such without a current diagnosis or a diagnosis during the pendency of the appeal, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a cervical radiculopathy to include CTS is denied.


ORDER

Service connection for cervical radiculopathy to include CTS is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


